UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4603
JOSE GARCIA,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                Patrick Michael Duffy, District Judge.
                             (CR-98-1136)

                      Submitted: June 26, 2002

                       Decided: July 19, 2002

      Before WILKINS and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Lionel S. Lofton, LOFTON & LOFTON, P.C., Charleston, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States Attor-
ney, Miller W. Shealy, Jr., Assistant United States Attorney, Charles-
ton, South Carolina, for Appellee.
2                      UNITED STATES v. GARCIA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jose Antonio Garcia appeals the 240-month sentence he received
after pleading guilty to conspiracy to possess with intent to distribute
and to distribute cocaine, in violation of 21 U.S.C.A. §§ 841(a)(1),
846 (West 1999). On appeal, Garcia argues the district court erred by
declining to award him an adjustment for acceptance of responsibility
and by adjusting his sentence for possessing a dangerous weapon.
Finding no error, we affirm.

   The denial of an adjustment for acceptance of responsibility is a
factual determination reviewed for clear error. United States v. Miller,
77 F.3d 71, 74 (4th Cir. 1996). In all but extraordinary cases, a defen-
dant who receives an enhancement in his sentence for obstruction of
justice is ineligible for a reduction for acceptance of responsibility.*
U.S. Sentencing Guidelines Manual § 3E1.1, comment. (n.4) (2000).

   After Garcia pled guilty, he fled to Costa Rica and subsequently
fought extradition. Garcia argues the district court stated it was pre-
cluded from awarding an adjustment under the guidelines. We have
reviewed the record and are satisfied the district court recognized its
ability to award an adjustment in an appropriate case. We find no
error in the district court’s decision not to apply the § 3E1.1 adjust-
ment.

   Garcia also argues that the district court erred in applying a two-
level enhancement for possession of a dangerous weapon under
USSG § 2D1.1(b)(1). The determination that a weapon enhancement
is warranted is a factual question subject to clear error review. United
States v. Apple, 915 F.2d 899, 914 (4th Cir. 1990).

 *Garcia did not challenge the district court’s imposition of an adjust-
ment for obstruction of justice.
                       UNITED STATES v. GARCIA                        3
   The district court imposed the adjustment based on two weapons
found in Garcia’s home during a seizure of approximately 300 grams
of cocaine. The proximity of a gun to illicit narcotics generally war-
rants the enhancement. United States v. Harris, 128 F.3d 850, 852
(4th Cir. 1997). Contrary to Garcia’s arguments, United States v.
McAllister, 272 F.3d 228, 234 (4th Cir. 2001), is factually distinguish-
able because unlike in McAllister, the weapons found in Garcia’s
home were in both temporal and spatial proximity to the drugs. We
find the district court did not clearly err in imposing the adjustment.

   We grant Garcia’s motion to file a pro se supplemental brief. Gar-
cia argues the denial of a downward departure under USSG § 5K1.1
or § 5K2.0 violated his right to due process because the district court
recognized that he provided substantial assistance and his was an
extraordinary case. The Government did not move for a departure
under USSG § 5K1.1 and Garcia does not allege the Government had
an unconstitutional motive. See Wade v. United States, 504 U.S. 181,
185-86 (1992); United States v. Wallace, 22 F.3d 84, 87 (4th Cir.
1994).

   Garcia also claims he is entitled to a three-point adjustment for
acceptance of responsibility, and he attempts to explain why the fire-
arms were in his possession. Based on our review of the record, these
claims do not warrant relief.

   We affirm Garcia’s conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED